Appeal by defendant, as limited by his motion, from (1) a sentence of the County Court, Orange County, imposed February 18, 1976, upon his conviction of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, the sentence being an indeterminate term of imprisonment with a maximum of 10 years and (2) an order of the same court, dated September 22, 1976, which denied his motion, made pursuant to CPL 440.10, to vacate the judgment of conviction. Appeal from the order dismissed. No certificate granting leave to appeal has been issued (see CPL 450.15). Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a maximum of three years. As so modified, sentence affirmed. The sentence imposed was excessive to the extent indicated herein. Margett, J. P., Damiani, Rabin and Titone, JJ., concur.